UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          -X

  JOSE P. GUERRERO,

                              Plaintiff,
                                                                       MEMORANDUM & ORDER
               -against-
                                                                         18-CV-5353(NGG)(RER)
  THE CITY OF NEW YORK;JAMES P. O'NEILL,
  as Police Cominissicner, Police Department City of
 New York; BENJAMIN B. TUCKER,as First
  Deputy Commissioner,Police Department City of
                                                          -X
 New York; ROSEMARIE MALDONADO,as
 Deputy Commissioner, Trials, Police Department
 City ofNew York; KEVIN S. RICHARDSON,as
 Deputy Commissioner, Department Advocate's
 Office, Police Department City of New York;
 KEVIN MALONEY,as Inspector, Force
 Investigation Division, Police Department City of
 New York; THE CITY OF YONKERS and
 MEGAN MADAUS,as Detective, Major Case
 Squad,Police Department City of Yonkers, each
 sued individually and in their official capacities' as
 employees of defendants' THE CITY OF NEW
 YORK and THE CITY OF YONKERS ,

                                Defendants.


                                                          .X


NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Jose F. Guerrero, a former New York City police officer, brings this action

against the City of Yonkers and Megan Madus,a Yonkers Police Department detective

(collectively "the Yonkers Defendants") and the City ofNew York ("the City"); James P.

O'Neill, Commissioner; Benjamin B. Tucker, Deputy Commissioner; Rosemarie Maldonado,

Deputy Commissioner; Kevin S. Richardson, Deputy Commissioner; and Kevin Maloney,

Inspector (collectively "the NYC Defendants").(See Compl.(Dkt. 1).) Plaintiff asserts claims for


                                                 1
false arrest and malicious prosecution against the Yonkers Defendants pursuant to 42 U.S.C. §

1983 and the Fourth Amendment to the United States Constitution and claims for race and

gender discrimination against the NYC Defendants pursuant to 42 U.S.C. § 1983 and the

Fourteenth Amendment to the United States Constitution, as well as state and local human rights

laws. {Id.   132-171). Before the court is the NYC Defendants' motion to dismiss Counts I, II,

V,VI, VII, VIII, and DC ofthe complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

(Not. of Mot. To Dismiss(Dkt. 24).)

        For the reasons set forth below,the motion is GRANTED.

I.     BACKGROUND


        A.     Factual Allegations

       For the purposes of assessing the NYC Defendants' motion to dismiss, the court accepts

as true the following facts as alleged in the complaint N.Y. Pet Welfare Ass'n. v. City ofNew

York, 850 F.3d 79, 86(2d. Cir. 2017).

       Plaintiffs claims arise out ofthe NYC Defendants' actions following a domestic

altercation in Yonkers between Plaintiff and Ms. Yahayra Feliz.(Compl.        43,45-49.) Plaintiff

alleges that Feliz physically and mentally abused him from August 2012 through December 23,

2015. {Id. f 43.) On December 23,2015, she allegedly entered Plaintiffs apartment without

permission and awakened him with a "smack to his face." {Id.        45,47.) During the ensuing

argument. Plaintiff alleges that Feliz gained control of his NYPD-authorized pistol and, while he

was attempted to regain control over the gun, it discharged and struck Feliz in the neck. {Id. UK

48-49.) According to Plaintiff, Feliz suffered a "flesh wound." {Id. K 49.) Feliz's account

differs in some respects, but she agrees that she picked up the gun first and that the gun

discharged during an ensuing struggle. {Id. till.)
        On December 24,2015,Defendant Megan Madaus(a Detective with the City of Yonkers

Police Department) arrested Plaintiff. {Id. ^ 50.) Plaintiff was charged with reckless

endangerment in the first degree. {Id.) Plaintiff claims that there was no probable cause for his

arrest and alleges that Madaus refused to believe he could have been a victim of domestic abuse

due to racial and gender stereotyping. {Id. K 51.) Plaintiff alleges that he later testified before a

Grand Jury empaneled in this case, and "that during the proceedings, Westchester County

Assistant District Attorney Parra engaged in racial and gender stereotyping in front ofthe panel

attempting to paint him as an old womanizer,fathering multiple children, etc., who intentionally

or recklessly shot Ms. Feliz out ofjealousy." {Id.     83-84.) The felony complaint filed against

him was withdrawn shortly thereafter, and the case was dismissed and sealed on July 18,2016.

{Id UK 86-87.)

       Following the arrest. Plaintiff was suspended for thirty days without pay from hisjob as a

NYPD police officer. {Id. K 52.) On January 25, 2016, he was reassigned to the Military

Extended Leave Desk("MELD")and subjected to restrictive conditions regarding his

employment. {Id. KK 57-58.) Plaintiff alleges that, through the imposition ofthese conditions

(including being directed not to speak "to anyone" and to "stay within a defined area ofthe

office"), the NYC Defendants "ensured that he and other suspended members ofthe service[,]

primarily officers ofcolor,[were] treated like zoo animals[.]" {Id. KK 59-60.) He alleges that

these conditions were "designed to humiliate them[,]" and that the NYC Defendants used these

tactics against "primarily officers of color to hasten their 'voluntary' separation from the

department." {Id. KK 60,63.)

       Plaintiff then met with Defendant Kevin Maloney with the NYPD Force Investigation

Division ("FID"). {Id. K 88.) Plaintiff alleges that he "tried to communicate ... his version of
events[J" but that Maloney "engaged in racial and gender stereotyping [by] responding to him

as if he could not be a victim of domestic violence[.]" {Id.      91, 93.) The report adopted by the

City on February 6,2017 concluded that Plaintifffired his pistol at Feliz and did not consider the

possibility ofan "accidental discharge[.]" {Id.     98-100.) Following a hearing process, Plaintiff

was termiuated from hisjob despite his repeated attempts to inform various City officials that he

was a victim of domestic abuse. {Id.       130-31.)

        Plaintiff also claims there are discriminatory pattems in the disciplinary process at the

NYPD. He alleges ongoing racial discrimination, pointing to a prior settled lawsuit in which the

plaintiffs alleged that Latino and African-American officers are subject to disciplinary hearings

more frequently than white officers, are punished more severely for the same violations as white

officers, and are disciplined for infractions for which white officers are not. {Id. ^14(citing

Latino Officer Ass'n City ofNew York v. City ofNew York, et al,209 F.R.D. 79(2002).)

Plaintiff alleges that the City has failed to fulfill its alleged obligations under that settlement

agreement, and that NYPD disciplinary practices remain discriminatory against officers of color.

{Id.   15-28.) He additionally alleges that'"culturally' within the NYPD,[the NYC

Defendants] and their agents[] harshly discipline officers' [sic] after [they] disclos[e] they are

victims of domestic abuse." {Id. ^ 40.)

       B.      Procedural History

       Plaintiff filed this action on September 24,2018.(CompL (Dkt. 1).). In his complaint.

Plaintiff brings causes of action under 42 U.S.C. § 1983("Section 1983"),the New York State

Human Rights law("NYHRL"),and the New York City Human Rights Laws("NYCHRL").{Id.

flf 132-171.) On May 3,2019,the NYC Defendants submitted a fully briefed motion to dismiss

Counts I, II, V, VI, VII, VIII, and DC ofthe complaint pursuant to Federal Rule of Civil



                                                   4
Procedure 12(b)(6).(Defs. Mem.ofLaw in Supp. OfMot, to Dismiss("Mem")(Dkt.25); PL

Mem.in Opp'n to Defs, Mot. to Dismiss("0pp.")(Dkt. 26); Defs. Reply Mem.in Supp. Of Mot.

to Dismiss("Reply")(Dkt. 27). The NYC Defendants argue that all of Plaintiff's claims against

the NYC Defendants should be dismissed because the complaint fails to allege any specific facts

indicating that Plaintiff's race or gender was relevant to either his suspension or termination firom

the NYPD.(Mem. at 8-12). The NYC Defendants also argue that the complaint fails to

adequately allege Monell liability on the part ofthe City. {Id. at 12-13.)

n.      LEGAL STANDARD


        The purpose of a motion to dismiss for failure to state a claim under Rule 12(b)(6) is to

test the legal sufficiency of a plaintiffs claims for relief. Patane v. Clark, 508 F.3d 106,111-12

(2d Cir. 2007). In reviewing a complaint, the court must accept as true all allegations offact, and

draw all reasonable inferences from these allegations in favor ofthe plaintiff. ATSI Comms., Inc.

V. Shaar Fund, Ltd., 493 F.3d 87,98(2d Cir. 2007).

        A complaint will survive a motion to dismiss if it contains "sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556

U.S. 662,678(2009)(quoting BellAtl. Corp. v. Twombly,550 U.S. 544,570(2007)).

Plausibility "is not akin to a 'probability requirement,"' but requires "more than a sheer

possibility that a defendant has acted unlawfully." Id. at 678(quoting Twombly,550 U.S. at 556).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id.

"[M]ere 'labels and conclusions' or 'formulaic recitation[s] ofthe elements of a cause of action

will not do'; rather, the complaint's ''[f]actual allegations must be enough to raise a right to relief
above the speculative level.'" Arista Records, LLC v. Doe 5,604 F.3d 110,120(2d Cir. 2010)

(emphasis in original)(quoting Twombly,550 U.S. at 555).

III.   DISCUSSION


        A.     Section 1983 Claims(Counts I & II)

       Under Section 1983,"a plaintiff must allege the violation ofa right secured by the

Constitution and the laws ofthe United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." Feingold v. New York, 366 F.3d 138,159

(2d Cir. 2004)(citing West v. Atkins,487 U.S.42,48(1988)). Where, as here, a Section 1983

claim is based on equal protection, the "violation ofa right" element is analyzed under Title

VITs burden-shifting framework. Id.

       Courts rely on the three-part burden-shifting scheme articulated in McDonnell Douglas

Corp. V. Green,411 U.S. 792(1973),to analyze Title VII discrimination claims. SeeAbrams v.

Dep't ofPub. Safety, 764 F.3d 244, 251 (2d Cir. 2014). First, the plaintiff must establish a prima

facie case of discrimination by showing that:"(1) he is a member of a protected class;(2)he was

performing satisfactorily;(3)he was subjected to an adverse employment action; and(4)the

adverse employment action occurred under circumstances giving rise to an inference of

discrimination." Jeter v. New York City Dep't ofEduc.,549 F. Supp: 2d 295, 306(E.D.N.Y.

2008)(internal citations and quotations omitted). Once the plaintiff establishes a prima facie case

of discrimination, the burden shifts to the employer to articulate a legitimate, non-discriminatory

reason for the adverse employment action. See Abrams v. Dep't ofPub. Safety, 764 F.3d 244,

251 (2d Cir. 2014). Once the defendant does so,the burden shifts back to the plaintiff to

demonstrate that the employer's stated reason was merely a pretext. Id.
        In Title VII cases,"at the initial stage of a litigation, the plaintiffs burden is minimal—

he need only plausibly allege facts that provide 'at least minimal support for the proposition that

the employer was motivated by discriminatory intent,'" in taking an adverse employment action.

Vega V. Hempstead Union Free School Dist., 801 F.3d 72,85(2d Cir. 2015)(quoting Littlejohn

V. City ofNew York, 795 F.2d 297,311 (2d Cir. 2015). Therefore,"to defeat a motion to dismiss .

..a plaintiff must plausibly allege that(1)the employer took adverse action against him, and(2)

his [membership in the protected group] was a motivating factor in the employment decision."

Id. at 87.


        Here, Plaintifffails to meet even this "minimal" burden because the complaint fails to

allege any specific facts giving rise to the inference that Plaintiffs status as a Hispanic man was

a "motivating factor" in his suspension and termination from the NYPD. Title VII plaintiffs can

show "circumstances giving rise to an inference of discrimination" by pleading specific, concrete

facts that, for instance, an employer made "invidious comments about others in employee's

protected group," Littlejohn, 795 F. 3d at 312, or that an employer gave similarly situated

employees preferential treatment as compared to the plaintiff. See Ruiz v. County ofRockland,

609 F.3d 486,493(2d Cir. 2010).

       Plaintiff pleads no such concrete facts. The crux ofPlamtiffs argument is the assertion,

repeated throughout the complaint,that the various NYC Defendants "engaged in racial and

gender stereotyping" towards Plaintiff because they simply could not believe(1)that a Hispanic

man could be the victim of domestic violence or(2)that, as a Hispanic man.Plaintiff could be

telling the truth that the incident involving Ms. Feliz resulted from an "accidental" and not

"intentional" discharge of his firearm.(See, e.g., Compl.     93,99,102,108-10.) Yet,these

conclusory claims are merely "'naked assertion[s]' devoid of'further factual enhancement,"'
which are insufficient to save a claim from dismissal.Iqbal, 556 U.S. at 678(quoting Twombly,

550 U.S. at 546).

        For example,Plaintiff alleges that the NYC Defendants ordered him to meet with FID on

or about July 28,2016 to go over the off-duty shooting incident.(Compl.^ 88.)Plaintiff alleges

that at that meeting. Defendant Kevin Maloney accused Plaintiff oflying when Plaintiff denied

giving a prior statement to the Yonkers Police Department that he had fired his weapon and

instead tried to communicate "[PlaintifFs] version ofevents and that he [was] a victim of

domestic abuse at the hands of Ms. Feliz."{Id        89-93.)Plaintiffthen asserts that Maloney

"engaged in racial and gender stereotyping [by] responding to him in an indifferent manner as if

he could not be a victim of domestic violence," {id. 1[ 93), and then, because of"racial and

gender stereotyping," failed to consider in the official FID report that PlaintifFs gun had

"accidentally discharged" {id. ^ 98-99).

       Yet, other than repeating the conclusory phrase "racial and gender stereotyping," Plaintiff

fails to allege specific facts that give rise to an inference that Maloney's actions were motivated

by either racial or gender animus or stereotyping in any way. That same limitation—a conclusory

incantation of"racial and gender stereotyping" coupled with no specific factual allegations for

support—^plagues Plaintiff's argument throughout. {See 0pp. at 17(Plaintiff arguing the

complaint"clearly alleges" that the NYC Defendants "engaged in racial and gender

stereotyping" without pointing to concrete factual allegations); 0pp. at 19 (Plaintiff asserting that

the NYC Defendants failed to "conduct an adequate investigation regarding race and gender

discrimination" without pointing to concrete factual allegations); Opp. at 21 (Plaintiff asserting

that the NYC Defendants "rubberstamped" the FID report due to "racial and gender

stereotyping" without pointing to concrete factual allegations).) Nor does Plaintiff even allege



                                                 8
facts to suggest the reason for his suspension and termination was anything other than the

determination made by the NYPD that he had violated various police guide regulations. See

Watson V. Williamsburg Collegiate Charter, 17-CV-4150(PKC),2018 WL 3241316, at *4

(E.D.N.Y. July 3,2018)("[T]here is nothing in Plaintiffs complaint indicating that Defendant

took any action against Plaintiff because of her race, and,therefore she does not assert any

nonconclusory factual matter sufficient to nudge [her] claims across the line from conceivable to

plausible to proceed")(citations omitted).

       Much ofPlaintiffs argument is a critique on the merits ofthe internal NYPD disciplinary

process and its conclusions as to what happened in the off-duty shooting incident involving

Plaintiff and Ms. Feliz. For instance. Plaintiff asserts that his Hearing Officer "ignored ...

objective, credible evidence that he did not fire his weapon,"(Compl. H 129) and that Defendant

Maldonado "merely rubberstamped" the Hearing Officer's report and recommendation "without

any true interactive review process to ensure" objectively and faimess. {Id. H 130.) However,the

merits ofthe NYPD internal disciplinary process is not before the court, and the fact that

Plaintiff casts his repeated critiques ofthat process as the result of"racial and gender bias," {see,

e.g., 0pp. at 18), does not transform Plaintiff's grievances into a cognizable claim under Section

1983. See, e.g., Rowe v. New York State Dep't. ofTaxation and Fin., 786 F. App'x 302, 305(2d

Cir. 2019)(summary order)(affirming district court's dismissal ofcomplaint under Title VII that

merely alleged "conclusory allegations" that adverse employment action was due to racial

animus); Gindi v. Bennett, No. 15-CV-6475(RRM),2018 WL 4636794, at *3(E.D.N.Y. Sept.

27,2018)(dismissing complaint for "fail[ure] to allege circumstances that could give rise to an

inference of discrimination," noting that the "link between [plaintiffs] membership in a
protected class and the alleged discrimination is entirely conclusory"). As such, Counts I & II are

dismissed.


       B.      Municipal Liability(Count V)

       A municipality cannot be held liable pursuant to 42 U.S.C. § 1983 under a theory of

respondeat superior. Monell v. Dep't ofSocial Servs., 436 U.S. 658,692(1978). To the contrary,

a municipality may only be held liable for the constitutional violations ofits employees when

such violations result from the municipality's ofScial policy. Id. at 693. Such a policy may be(1)

an express policy,(2)"a widespread practice that, although not authorized by written law or

express municipal policy, is so permanent and well settled as to constitute a custom or usage

with the force oflaw,"' City ofSt. Louis v. Praprotnik,485 U.S. 112,127(1988)(intemal

citations and quotations omitted) or(3)a decision by a person with "final policymaking

authority," see Praprotnik,485 U.S. at 123; see also Pembaur v. City ofCincinnati, 475 U.S.

469,481-83 (1986).

       However,''''Monell does not provide a separate cause of action for the failure by the

government to train[, supervise, or discipline] its employees; it extends liability to a municipal

organization where that organization's failure to train, or the policies or customs that it has

sanctioned, led to an independent constitutional violation." Segal v. City ofNew York,459 F.3d

207,219(2d Cir. 2006). Accordingly, as the court has dismissed Plaintiffs underlying Section

1983 claims, it need not reach the question of whether Plaintiff has adequately pleaded a Monell

claim. See id. ("Because the district court properly found no underlying constitutional violation,

its decision not to address the municipal defendants' liability under Monell was entirely

correct."); see also Johnson v. City ofNew York, 551 F. App'x 14,15(2d Cir. 2014)(summary

order)("Because [plaintiff] has not alleged a valid underlying constitutional deprivation, his


                                                 10
 claim against New York City pursuant to Monell... must also fail."(citing City ofLos Angeles

 V. Heller,475 U.S. 796,799(1986)). Accordingly, Count V is dismissed.

          C.      New York State Executive Law Article 15("NYHRL")Claims(Counts VI &
                  VII)

          Plaintiff brings his NYHRL claim under § 296, which defines "unlawful discriminatory

 practice[s]" in the state ofNew York. N.Y. Exec. Law 296."New York courts require the same

 standard ofprooffor claims brought under the NYHRL as for those brought under Title VII."

 Leopold V. Baccarat, Inc., 174 F.3d 261,264 n.l (2d Cir. 1999). Because Plaintiff has failed to

 make out employment discrimination claims under the Title VII standard based on either race or

 gender, he likewise fails to make out an employment discrimination case under NYHRL.See

 McGrath v. Arroyo, No. 17-CV-1461 (NGG),2019 WL 3754459, at *13(E.D.N.Y. Aug. 8,

 2019). As such. Counts VI & VII are dismissed.

          D.      New York City Human Rights Law("NYCHRL")Claims(Counts VIII &
                  IX)i

          Although the NYCHRL claims had for many years "been treated as coextensive with

 state and federal counterparts," the New York City Council, in passing the Local Civil Rights

 Restoration Act of2005 (the "Restoration Act"),"rejected such equivalence" in favor of a

 broader remedial scope. Loejfler v. Staten Island Univ. Hosp.,582 F.3d 268,278(2d Cir. 2009).

 The Restoration Act established two new rules of construction for the NYCHRL:(1)"a 'one

 way ratchet,' by which interpretations of state and federal civil rights statutes can serve only 'as

 a floor below which the City's Human Rights law cannot fall'"; and(2)a requirement that the

NYCHRL provisions"be construed liberally for the accomplishment ofthe uniquely broad and



'Counts Vm and IX ofPlaintiffs complaint bring claims under the NYCHRL.{See Compl. 162-171). In the
allegations for each count, however, Plaintiff refers to §296 ofthe NYSHRL.{Id. ^ 163; If 168). The court assumes
Plaintiff intended to refer to §8-107 ofthe New York City Administrative Code and construes the complaint in that
manner.



                                                        11
NYCHRL provisions "be construed liberally for the accomplishment ofthe uniquely broad and

remedial purposes thereof, regardless of whether federal or New York State civil and human

rights laws, including those laws with provisions comparably-worded to provisions ofthis title[,]

have been so construed." Mihalikv. CreditAgricole Cheuvreux N. Am., Inc., 715 F.3d 102,109

(2d Cir. 2013)(quoting Restoration Act §§ 1,7). The Second Circuit has clarified that these

amendments to the Restoration Act require courts to analyze NYCHRL claims "separately and

independently from any federal and state law claims." See id. The NYCHRL must be construed

"broadly in favor of discrimination plaintiffs, to the extent that such a construction is reasonably

possible." Id.(quoting               v. City ofNew York, 16 N.Y.3d 472, Ml-1%(1st Dep't 2011).)^

         Section 8-107(a)ofthe NYCHRL states that it is an "unlawful discriminatory practice ...

[f]or an employer... because ofthe actual or perceived age, race,... gender,[or] disability...

[t]o discriminate against such person in...conditions or privileges of employment." N.Y.C.

Admin. Code § 8-107. In contrast to Title VII,NYCHRL "does not require 'a connection

between the discriminatory conduct and a materially adverse employment action.'" Garrigan v.

Ruby Tuesday, /«c.. No. 14-CV-155(LGS),2014 WL 2134613, at *3(S.D.N.Y. May 22, 2014)

(quoting Mihalik,615 F.3d at 113). Instead,the proper inquiry under the NYCHRL is whether

the plaintiff"was treated 'less well' because of her [membership in a protected class]." Mihalik,

615F.3datlll.




^ It should be noted that in 2016 the New York City Council again amended the NYCHRL to explain that three
Appellate Division cases—Albunio v. City ofNew York, 16 N.Y.3d 472(2011), Bennett v. Health Management
Systems, Inc., 936 N.Y.S. 2d 112(1st Dep't 2011),and the majority opinion in Williams v. New York City Housing
Authority, 872 N.Y.S. 2d 27(1st Dep't 2009)—^have "correctly understood and analyzed the liberal construction
requirement ofsubdivision a ofthis section" and have "developed legal doctrines accordingly that reflect the broad
and remedial purposes ofthis title." N.Y.C. Local Law No. 35 of2016(Mar.28,2016)(codified at N.Y.C. Admin.
Code § 8-130). The analysis underlying these cases therefore must guide any court's review of claims under the
NYCHRL.

                                                        12
        Although the Restoration Act requires that courts construe the NYCHRL "broadly in

favor of discrimination plaintiffs, to the extent that such a construction is reasonably possible,"

courts "must be mindful that the NYCHRL is not a 'general civility code.'" Mihalik, 715 F.3d at

110(citing Williams v. N.YC. Housing Autk,872 N.Y.S. 2d 27,40-41 (1st Dep't 2009))."The

plaintiff still bears the burden ofshowing that the conduct is caused by a discriminatory motive.

It is not enough that a plaintiff has an overbearing or obnoxious boss.[He] must show that[he]

has been treated less well at least in part 'because of[his protected characteristic].'" Id. (citing

Williams, 872 N.Y.S. 2d at 39,40 n.27).

       Even under the NYCHRL's broad and liberal standard. Plaintiffs discrimination claims

fail because,for the reasons described earlier in this opinion, he has not plausibly alleged that

any differential treatment he suffered was "caused by a discriminatory motive," even in part. See

Milhalik, 715 F.3d at 110. Beyond mere conclusory assertions. Plaintiff must plead specific facts

as to why he was treated "less well at least in part" because of his race or gender. Having failed

to do so. Counts VIII and IX are dismissed.

IV.    CONCLUSION


       For the foregoing reasons, the NYC Defendants' motion to dismiss is GRANTED in its

entirety. Counts I, II, V, VI, VII, VIII, and DC are dismissed. The Clerk of Court is respectfully

DIRECTED to terminate Defendants City ofNew York, James P. O'Neill, Benjamin B. Tucker,

Rosemarie Maldonado, Kevin S. Richardson, and Kevin Maloney from the case and to amend

the caption accordingly.

SO ORDERED.

                                                                       s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                             MCHOLAS G. GARAUFIS
                                                                                        |
       February ^ ,2020                                                United States District Judge

                                                 13
